internal_revenue_service number release date index number -------------------------------------------------- --------------------------------------- ------------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------- telephone number ---------------------- refer reply to cc fip b04 plr-137170-13 plr-137171-13 plr-137172-13 plr-137173-13 plr-137174-13 plr-137175-13 date date legend adviser ------------------------------------- ip trust ---------------------------------------- aa trust ------------------------------------ state1 -------------- state2 --------------------- x -- y ---- z ---- dear ------------- this is in response to an date letter from your authorized representative requesting a ruling concerning the tax_ownership of shares of funds your representative submitted additional information on date facts adviser provides asset management investment processing and investment operations solutions for institutional and personal wealth management it registered with the sec as an investment_advisor under the investment advisers act of as amended plr-137170-13 adviser formed ip trust as a state1 business_trust ip trust will register as an open-end investment_company under the investment_company act of act adviser will launch x funds separate investment portfolios or series of ip trust for federal_income_tax purposes each fund will be taxed as a regulated_investment_company ric taxed under subchapter_m of the internal_revenue_code code each fund will available only to insurance_companies with segregated_asset accounts to use as investment vehicles for variable life_insurance and variable_annuity contract sec_1 held by variable_contract holders the terms of each variable_contract will differ however in general insurance_companies hold contract holder premiums net of fees and commissions and income earned thereon in segregated_asset accounts the contract holder allocates the amount held in segregated_asset accounts among the investment options offered each of the x ip trust funds offers a different investment strategy -- aggressive growth balanced moderate or conservative - to offer contract holders options based on their investment needs desired return and risk tolerance under the planned structure each segregated_asset_account will have at least one subaccount that corresponds to an investment in each fund although contract holders may allocate premiums and transfer amounts in the insurance_company segregated_asset_account to and from the insurance_company subaccount corresponding to a fund adviser will make all investment decisions with respect to a fund subject_to the supervision by the ip trust board_of trustees pursuant to the terms of the contract the contract holder will have a right to receive cash from insurance_company but will have no legal equitable direct or indirect interest in any of the assets of a fund contract holders will not be able to direct a fund’s investment in any particular asset or recommend a particular investment or investment strategy there will be no agreement or plan between adviser and any contract holder regarding a particular investment contract holders will have no current knowledge of the specific assets held by a fund based on the investment objective of the fund each will invest in approximately y existing adviser-advised open-end mutual funds retail funds retail funds are taxed as rics under subchapter_m of the code they are available to investors other than through the purchase of a variable_contract each fund’s investment in retail funds will comply with the diversification requirements of sec_817 of the code accordingly funds may be available for purchase by permitted holders see sec_1_817-5 also although funds are available only to insurance_companies adviser contributed a nominal amount of seed money to establish them the funds specific assets become public knowledge on the funds’ websites only on a delayed basis from sec filings and from semi-annual and annual reports to shareholders plr-137170-13 no more than of the value of each fund’s total assets will be represented no more than of the value of each fund’s total assets will be represented no more than of the value of each fund’s total assets will be represented by any one investment by any two investments by any there investments and by any four investments no more that of the value of each fund’s total assets will be represented adviser also advises an existing open-end investment_company aa trust aa trust is a state2 business_trust registered under the act each of the z series of aa trust aa trust portfolios is taxed as rics under the code each of the x funds will have investment objectives and strategies identical to x of the z aa trust portfolios and therefore will invest in the same retail funds as adviser manages the funds and aa trust portfolios it will adjust their positions in the retail funds to the extent that a fund and an aa trust portfolio have the same investment objectives the adjustments for each will be the same however because funds’ investments in retail funds are subject_to the diversification requirements of sec_817 the assets of a fund may deviate from the assets of the similar aa trust portfolio also the assets of a fund may deviate from the assets of the aa trust portfolio with the same investment objective due to differences in current or expected cash flows sizes of the funds and or other operational of financial circumstances for example a fund may have a smaller asset base than the corresponding aa trust portfolio and therefore will not make a particular investment in a retail fund even if the aa trust has currently ip trust offers one class of shares for each fund however adviser expects to offer additional classes of shares each class may provide for variations in distribution shareholder and administrative servicing fees transfer agent fees certain voting rights and dividends however each share of each fund represents an equal proportionate interest in that fund with each other share of that fund the fee structure of funds may differ from those of the aa trust portfolios the marketplace will dictate the range of fees that funds and the aa trust portfolios charge accordingly for this and other reasons a fund may offer a class with the same fee structure or the same total fee as the aa trust portfolio with the same investment objective just as contract holders will have no current knowledge of the assets held by fund they will not be able to predict what assets a fund holds by looking at publicly plr-137170-13 available information with respect to the aa trust portfolio with the same investment objective representations the following representations are made with respect to funds except as otherwise permitted by sec_1_817-5 all of the beneficial interests in funds are held directly or indirectly by one or more segregated_asset accounts of one or more insurance_companies and public access to funds is available exclusively through the purchase of a variable_contract within the meaning of sec_817 the life_insurance_companies whose segregated_asset accounts hold or will hold shares of funds are life_insurance_companies within the meaning of sec_816 each segregated_asset_account that will hold shares of funds will be a separate_account registered with the sec as a unit_investment_trust under the act or will be exempt from registration under the act each fund will satisfy the diversification requirements of sec_817 of the code and sec_1_817-5 of the regulations there is not and there will not be any arrangement plan contract or agreement between adviser and any contract holder regarding the availability of fund as a subaccount under the variable_contract or the specific assets to be held by a fund or a retail fund other than a variable_contract holder's ability to allocate variable_contract premiums and transfer amounts in the insurance_company segregated_asset_account to and from the insurance_company subaccount corresponding to a particular fund all investment decisions concerning fund will be made by adviser subject_to supervision by ip trust’s board_of trustees the percentage of a fund’s assets invested in a particular retail fund will not be fixed in advance of any variable_contract holder's investment and will be subject_to change by adviser at any time a variable_contract holder will not be able to direct a fund’s investment in any particular asset or recommend a particular investment or investment strategy the asset holding of funds and the aa trust portfolios will be publicly available on adviser’s website only on a delayed basis about five days after the end of each month from periodic filings with the sec and from semi-annual and annual reports to shareholders plr-137170-13 and there will not be any agreement or plan between adviser and a variable_contract holder regarding a particular investment of any fund no variable_contract holder will be able to communicate directly or indirectly with adviser concerning the selection quality or rate of return on any specific investment or group of investments held by a fund a variable_contract holder will not have any current knowledge of a fund’s specific assets a variable_contract holder will not have any legal equitable direct or indirect ownership_interest in any of the assets of a fund a variable_contract holder only will have a contractual claim against the insurance_company offering the variable_contract to receive cash from the insurance_company under the terms of his or her variable_contract all shares of each fund will be held directly or indirectly by segregated assets accounts of life_insurance_companies that are held in connection with variable_contracts or other permitted holders described in sec_1_817-5 may also invest in the funds as defined in sec_817 and each fund therefore intends to qualify for the exception from federal excise_tax provided by sec_4982 unless a variable_contract holder is treated as a shareholder of the relevant fund pursuant to the investor_control requirements of revrul_81_225 1981_2_cb_12 and revrul_82_54 1982_1_cb_11 it is currently anticipated that all classes of shares of a fund will have a different fee arrangement for shareholder services or the distribution of shares or both as compared to share classes of the aa trust portfolio with the same investment objective as the fund law sec_61 provides that the term gross_income means all income from whatever source derived including gains derived from dealings in property interest and dividends in general the entity possessing legal_title to property is the owner of that property for federal_income_tax purposes however the courts attribute ownership of property for tax purposes the person other than the holder of legal_title who possesses the benefits and burdens or incidence of ownership in 281_us_376 50_sct_336 74_led_916 the supreme court summarized this principle stating taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed -- the actual benefit for which the tax is paid plr-137170-13 therefore objective economic realities not legal nicety of title determine tax_ownership for example in 309_us_331 60_sct_554 84_led_788 the taxpayer could not avoid tax_ownership of certain securities he contributed to a_trust for his wife’s benefit because he declared himself trustee and the trust instrument granted him the absolute discretion to reinvest or pay out the income to his wife as well as the ability to buy sell and vote the corpus the service applied these general tax_ownership principles in a series of investor_control rulings although the rulings apply only to variable insurance products they cite and adopt the language of the general tax_ownership cases and conclude that contract holders who possess control_over the investment of the separate_account assets in addition to the other_benefits and burdens of contract ownership are the owners of separate_account assets for federal_income_tax purposes even if the insurance_company retains possession of and legal_title to those assets the service found investor_control when the holder exercises sufficient control_over the assets to be deemed the owner or the assets are not available exclusively through the purchase of a life_insurance or annuity_contract in 749_f2d_513 8th cir the u s court_of_appeals for the eighth circuit addressed the tax_ownership issue in the context of a variable_annuity contract the contract permitted the policyholders to allocate premiums among subaccounts of the issuing insurance company’s separate_account the premiums allocated to a particular subaccount were invested in a specified mutual_fund the shares of which were also available for purchase directly or indirectly by the general_public the court ruled that the contract was not an annuity under sec_72 relying on general tax principles the court concluded that the taxpayers had surrendered few of the rights of ownership or control_over the assets of the sub- account and that the investors bore the entire investment risk could withdraw any or all of the investment upon seven days’ notice and might never annuitize the contract further the only difference between this variable_annuity arrangement and that of a traditional brokerage account was the fact that the investor was limited to withdrawing cash revrul_77_85 1977_1_cb_12 revrul_80_274 1980_2_cb_27 revrul_81_225 1981_2_cb_12 and revrul_82_54 1982_1_cb_12 see also revproc_99_44 1999_2_cb_598 revrul_2003_91 2003_2_cb_347 citing 435_us_561 333_us_591 309_us_331 and 749_f2d_513 8th cir variable_contract under which the policyholder did not possess sufficient control_over the separate_account assets to be treated as owning them for tax purposes revrul_2003_92 2003_2_cb_350 for federal_income_tax purposes the contract holder owns the interest in the partnerships held by the sub-accounts when the interests in the partnership are available for purchase by investors other than purchasers of annuity or variable_contracts when interests in the partnerships are available for purchase only by purchasing an annuity life_insurance contact or other variable_contracts from an insurance_company for federal_income_tax purposes the insurance_company owns the interests in the partnerships held by the sub-accounts cites the same cases as revrul_2003_91 see eg revrul_77_85 revrul_80_274 revrul_81_225 christoffersen v united_states supra christoffersen pincite plr-137170-13 in congress addressed the issues raised by the service's early investor_control rulings and christoffersen by enacting sec_817 sec_817 applies to variable_contracts and requires that the segregated_asset accounts supporting them be adequately diversified as defined in treasury regulations with respect to the adequate diversification and investor_control the conference agreement states t he conference agreement allows any diversified fund to be used as the basis of variable_contracts so long as all shares of the fund are owned by one or more segregated_asset accounts of insurance_companies but only if access to the fund is available exclusively through the purchase of a variable_contract from an insurance_company the fact that a similar fund is available to the public will not cause the segregated_asset fund to be treated as being publicly available emphasis added in authorizing treasury to prescribe diversification standards the conferees intend that the standards be designed to deny annuity or life_insurance treatment for investments that are publicly available to investors and investments which are made in effect at the direction of the investor although congress intended to prevent investor_control by enacting the diversification requirements the service and treasury_department have indicated that despite sec_817 and the related regulations the investor_control the doctrine still applies in appropriate cases for example see revrul_82_54 and revrul_2003_91 for situations in which the variable_contract holder does not have sufficient control_over segregated account assets to be deemed the owner of the assets sec_4982 imposes a tax on every regulated_investment_company for each calendar_year equal to percent of the excess if any of -- the required_distribution for such calendar_year over the distributed_amount for such calendar_year sec_4982 provides an exemption from such excise_tax as follows see deficit_reduction_act_of_1984 pub_l_no sec_211 h_r rep no pincite conf_rep proposed and temporary regulations addressed the minimum level of diversification required to treat an annuity or life_insurance_contract as a variable_contract within the meaning of sec_817 the preamble to the temporary regulations explicitly states that they do not address investor_control the final regulations adopted the text of the temporary regulations with changes unrelated to this issue it states the temporary regulations do not provide guidance concerning the circumstances in which investor_control of the investments of a segregated_asset_account may cause the investor rather than the insurance_company to be treated as the owner of the assets in the account for example the temporary regulations provide that in appropriate cases a segregated_asset_account may include multiple sub-accounts but do not specify the extent to which policyholders may direct their investments to particular sub-accounts without being treated as owners of the underlying assets guidance on this and other issues will be provided in regulations or revenue rulings under sec_817 relating to the definition of variable_contracts t d fr date revrul_2003_91 revrul_2003_92 revproc_99_44 supra plr-137170-13 this section shall not apply to any regulated_investment_company for any calendar_year if at all times during such calendar_year each shareholder in such company was either - a_trust described in sec_401 and exempt from tax under sec_501 or a segregated assets account of a life_insurance_company held in connection with variable_contracts as defined in sec_817 for purposes of the preceding sentence any shares attributable to an investment in the regulated_investment_company not exceeding dollar_figure made in connection with the organization of such company shall not be taken into account analysis in its revenue rulings the service takes the position that if the holders of a variable life_insurance_policy or variable_annuity contract possess sufficient incidents_of_ownership over the assets supporting the policy or contract they are considered the owners of the underlying assets for federal_income_tax purposes accordingly they lose the tax benefits of the insurance_or_annuity_contract and are currently taxed on income generated by the separate_account assets whether the contract holder possesses sufficient incidents_of_ownership over the assets of the separate_account depends on all the relevant facts and circumstancesdollar_figure in revrul_81_225 the service described five situations in which segregated account assets were invested in mutual funds that were also available to the general_public in four of those situations the policyholders were considered the owners of the investment securities because they had investment control_over the mutual_fund shares and possessed sufficient other incidents_of_ownership to be considered the owners of the shares for federal_income_tax purposes the policyholders' position in each situation was substantially identical to what it would have been had the mutual_fund shares been purchased directly by the policyholders conversely in revrul_82_54 the segregated account assets underlying a variable_contract were invested in shares of any or all of three open-end investment companies mutual funds each mutual_fund represented a different broad general investment strategy shares of the mutual funds were available only to insurance_company segregated_asset accounts but the mutual funds held common stocks bonds and money market instruments all of which were available for purchase by members of the general_public nonetheless because the insurance_company served as investment manager for each of the mutual funds and retained the right to substitute the shares of any other mutual_fund for the shares initially held the service concluded that the insurance_company not the contract holders owned the shares of the mutual funds revrul_2003_91 supra plr-137170-13 see also revrul_2003_91 where based on all the facts and circumstances the variable_contract holder does not have direct or indirect control_over the separate_account or and sub-account asset based on the facts presented and representation made in the request_for_ruling the variable_contract holders will not have any more control_over the assets of funds than the contract holders in revrul_82_54 or revrul_2003_91 conclusion based on the authority cited above and the representations and facts presented by the taxpayer funds investment in retail funds will not cause the variable_contract holders to be treated as the owners of funds shares for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see dollar_figure of revproc_2009_1 2009_1_irb_1 however when the criteria in dollar_figure of revproc_2009_1 2009_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely donald j drees senior technician review cc fip b04 financial institutions products
